DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Status of Claims
This first action on the merits is in response to the application filed on November 30, 2020. Claims 1-20 are pending and have been examined.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,853,871 (herein referred to as Patent ‘871), in view of Murray et. al. (US 8,204,799 B1, herein referred to as Murray). 

Claim 1:
Claim 1 of Patent ‘871 
Instant claims
Murray teaches
Explanation
A system for use in preparing an online order for a customer, the system comprising:
A system comprising:


an order server including a processor 
one or more processors; and


a processor programmed to:
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors to perform:
[34:43-47] program instructions … may be received, sent or stored upon different types of computer-accessible media… a computer-accessible medium may include storage media or memory media such as… CD/DVD-ROM coupled to computer system 1000;

[33:39-43] Processors 1010 may be any suitable processor capable of executing instructions… processors 1010 may be a general-purpose or embedded processor implementing any of a variety of instruction set architectures
Patent ‘871 does not claim one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors to perform the steps of claim 1.

However, Murray teaches computer-accessible media that are non-transitory and store instructions that are executed by one or more processors. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the non-transitory computer-readable media as taught by Murray in the adding items to an electronic order system of Patent ‘871 in order to instantiate operating system functionality (Murray: [33:4-5]). Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
receive, from the customer device, a selection for purchase of at least one of the plurality of purchasable items displayed on the website;
generate a customer order report comprising… a customer identification associated with the customer;
upon receiving an indication from the customer device to complete the online order, identify the online order as finalized;
receiving, from a customer device at a first time, an online order of at least one of a plurality of items for a customer, wherein the online order comprises a customer identification for the customer;

The order submitted in Patent ‘871 must occur separately (i.e., at a first time) from the additional order because the online order is finalized prior to receiving a selection of one or more additional items.
receive, from the customer via the customer device, a selection of a pick-up time for the customer to retrieve the online order at the store;
receiving, from the customer device, a selection of a pick-up time for retrieval of the online order at a store;


transmit the customer order report to the order assembly server;
receive a selection of one or more additional items from the plurality of purchasable items to add to the pick-up time for the customer;
receiving, at a second time after the first time, an additional order for the customer comprising (i) one or more additional items from the plurality of items and (ii) the customer identification;
[31:57-60] the particular customer 50 places an additional order with another merchant 40, supplying a valid unique identifier that relates the later order with the prior order;

[31:21-24] the particular customer 50 may be offered the opportunity to have the items 35… shipped together with items 35 in the prior order;

[32:22-23] OMS 700 may analyze the orders on the basis of a unique identifier (e.g., a user ID)
The additional order submitted in Patent ‘871 must occur separately (i.e., at a second time after a first time) from the additional order because the online order is finalized prior to receiving a selection of one or more additional items.

Patent ‘871 does not claim that the additional order comprises one or more additional items and the customer identification.

However, Murray teaches that a unique identifier, such as a user ID, is used to identify each order of items placed by that customer. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included each order having a user ID as taught by Murray in the adding items to an electronic order system of Patent ‘871 in order to authenticate the user with respect to an existing user account (Murray: [26:31-32]). Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
link the second order identification to the first order identification associated with the customer identification;
linking the additional order to the online order based on the customer identification; and
[32:22-23] OMS 700 may analyze the orders on the basis of a unique identifier (e.g., a user ID);

[32:27-31] In response to identifying orders multiple orders of a customer 50 that can be consolidated for fulfillment… OMS 700 may be configured to perform such consolidation
The additional order in Patent ‘871 is linked to the online order based on identification because the first order identification and second order identification are linked.

Patent ‘871 does not claim that the orders are linked based on the customer identification. However, Murray teaches that the unique identifiers are used to link and consolidate orders.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included using a unique identifier such as a user ID for linking orders as taught by Murray in the adding items to an electronic order system of Patent ‘871 in order to obtain enhanced or reduced-cost fulfillment features (Murray: [30:14]). Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
add the additional order to the pick-up time for the customer when the selection of the one or more additional items is received before a respective pre-determined order cutoff time for the pick-up time;
when the additional order is received before a cutoff time for the pick-up time, 


send instructions to an assembler of one or more assemblers … configured to (1) read identifiers of the plurality of purchasable items on the customer order report, (2) retrieve the plurality of purchasable items from a facility, and (3) place the plurality of purchasable items in a designated location; and
transmit the additional order linked to the online order to the assembler to assemble the online order and the additional order for pick-up by the pick-up time.
sending instructions to an assembler configured to (1) read identifiers for the at least one of the plurality of items of the online order and for the one or more additional items of the additional order, (2) retrieve the at least one of the plurality of items and the one or more additional items from a facility, and (3) place the at least one of the plurality of items and the one or more additional items in a designated location.
[23:1-4] OMS 700 may be configured to validate the order (e.g., by checking the order data to make sure all required elements are present, checking to determine that the item(s) exist and are in stock.);

[32:41-55] After two or more orders placed by the particular customer 50 have been identified as linked or related dependent upon unique identifier(s), fulfillment center 10 may be instructed to select and ship the ordered items 35 to the particular customer 50... the various items 35 ordered by the particular customer 50 may be retrieved from storage, packaged, and shipped, such that at least two different items 35… are shipped in the same package to the particular customer 50;

[17:55-56] the retrieved items 35 may be delivered to a packaging area within fulfillment center 10 to be appropriately packaged for shipment
Patent ‘871 does not claim that the assembler reads the identifiers for the items in the initial online order and the additional items of the additional order, retrieves the items from both orders, and place items from both orders in a designated location.

However, Murray teaches that the OMS system can validate the items in the initial and subsequent orders, retrieve the items in the initial and subsequent orders, and place the items in the initial and subsequent orders in a designated packaging area.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included using a unique identifier such as a user ID for linking orders as taught by Murray in the adding items to an electronic order system of Patent ‘871 in order to reducing packaging, item handling and shipping costs (Murray: [6:17-18]). Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 2:
Claim 9 of Patent ‘871
Instant claims
Explanation
offer the one or more additional items of the additional order to the customer upon a determination that the additional order can be assembled along with the online order by
the pick-up time based on the estimated amount of time needed to assemble the additional order.
before receiving the additional order, suggesting the one or more additional items to the customer upon a determination that the one or more additional items can be assembled along with the online order by the pick-up time, as selected, based on an estimated amount of time needed to assemble the one or more additional items.
The offer of one or more additional items in the ‘871 patent must occur before receiving the additional order because the selection of the additional items occurs before the additional order is submitted. The additional items could not be part of the additional order if the additional order was submitted before offering the additional items. The additional items would then not be additional items and thus could not be included as part of the additional order by the customer. 


Claim 3:
Claims 1, 4, 5, 7 Patent ‘871
Instant claims
Explanation
(claim 1) add the additional order to the pick-up time for the customer when the selection of the one or more additional items is received before a respective pre-determined order cutoff time for the pick-up time; and
transmit the additional order to the order assembly server, wherein the order assembly server is configured to:
send instructions to an assembler
before sending the instructions to the assembler:
The determination of the assembler’s capacity to fulfill the additional order must occur before the instructions are sent to the assembler in the ‘871 patent because the additional order is added to the pickup time when the additional order is received before the predetermined cutoff, which occurs prior to the transmission of the additional order to the assembly server, which then sends the instructions to the assembler.
(claim 4) estimate an estimated amount of time needed to assemble the additional order.

estimating an amount of time needed to assemble the one or more additional items; and

(claim 5) send the estimated amount of time to the appointment server; and
the appointment server is configured to determine whether the assembler of the one or more assemblers has capacity to fulfill the additional order by the pick-up time.
(claim 7) notification from the appointment server that the assembler of the one or more assemblers has capacity to assemble the additional order.
determining, based on the amount of time, the assembler to have capacity to assemble the one or more additional items by the pick-up time, as selected.



Claim 4:
Claim 1 of Patent ‘871
Instant claims
wherein the assembler comprises an automatic inventory retrieval system
wherein the assembler comprises an automatic inventory retrieval system.


Claim 5:
Claims 1, 4, 5 of Patent ‘871
Instant claims
Explanation
(claim 1) add the additional order to the pick-up time for the customer when the selection of the one or more additional items is received before a respective pre-determined order cutoff time for the pick-up time; and
transmit the additional order to the order assembly server, wherein the order assembly server is configured to:
send instructions to an assembler
before sending the instructions to the assembler:
The estimated time for assemblers to assemble the additional order must occur before the instructions are sent to the assembler in the ‘871 patent because the additional order is added to the pickup time when the additional order is received before the predetermined cutoff, which occurs prior to the transmission of the additional order to the assembly server, which then sends the instructions to the assembler.
 an order forecasting server configured to estimate an estimated amount of time needed to assemble the additional order.

estimating, by an order forecasting server, an amount of time for one or more assemblers to assemble the additional order; and

the order forecasting server is configured to send the estimated amount of time to the appointment server.
sending, by the order forecasting server, the amount of time to an appointment server.



Claim 6:
Claims 1, 5, 6 of Patent ‘871
Instant claims
Explanation
(claim 1) add the additional order to the pick-up time for the customer when the selection of the one or more additional items is received before a respective pre-determined order cutoff time for the pick-up time; and
transmit the additional order to the order assembly server, wherein the order assembly server is configured to:
send instructions to an assembler
before sending the instructions to the assembler:
The capacity for the assemblers to assemble the additional order must occur before the instructions are sent to the assembler for the additional order in the ‘871 patent because the additional order is added to the pickup time when the additional order is received before the predetermined cutoff, which occurs prior to the transmission of the additional order to the assembly server, which then sends the instructions to the assembler.
 (claim 5) the appointment server is configured to determine whether the assembler of the one or more assemblers has capacity to fulfill the additional order by the pick-up time.
determining, by an appointment server, whether one or more assemblers have capacity to fulfill the additional order by the pick-up time; and

(claim 6) the appointment server is further configured to: send a notification to the order server of whether the assembler of the one or more assemblers has capacity to assemble the additional order.
sending, by the appointment server, a notification to an order server regarding whether the one or more assemblers have capacity to assemble the additional order by the pick-up time.



Claim 7:
Claims 1, 6, 7 of Patent ‘871
Instant claims
Explanation
(claim 6) wherein the appointment server is further configured to:
send a notification to the order server of whether the assembler of the one or more assemblers has capacity to assemble the additional order.
(claim 1) send instructions to an assembler of one or more assemblers to begin assembling the at least one of the plurality of purchasable items for pick-up at the store based on the customer order report
after sending, by the appointment server, the notification to the order server and after sending the instructions to the assembler:
Enabling checkout in the ‘871 patent must happen after sending the notification because the customer is enabled to checkout upon receipt of the notification by the order server. If the customer is enabled to checkout upon receipt of the notification, then the notification was sent before checkout was enabled for the customer. Checkout for additional items must also happen after sending the instructions for the online order to the assembler because customer order report is sent to the order assembly server and instructions to begin assembling the online order occurs before a selection of additional items is received.
 (claim 7) enable the customer to check out with the additional order for pick-up at the pick-up time upon receipt of the notification from the appointment server that the assembler of the one or more assemblers has capacity to assemble the additional order.
enabling, by the order server, the customer to check out with the additional order for pick-up at the pick-up time upon receipt of the notification from the appointment server that the one or more assemblers have the capacity to assemble the additional order by the pick-up time.



Claim 8:
Claims 1, 6, 8 of Patent ‘871
Instant claims
Explanation
(claim 6) wherein the appointment server is further configured to:
send a notification to the order server of whether the assembler of the one or more assemblers has capacity to assemble the additional order.
(claim 1) send instructions to an assembler of one or more assemblers to begin assembling the at least one of the plurality of purchasable items for pick-up at the store based on the customer order report
after sending, by the appointment server, the notification to the order server and after sending the instructions to the assembler:
Preventing checkout in the ‘871 patent must happen after sending the notification and after sending the instructions because the customer is prevented from checking out upon receipt of the notification, and the instructions are sent to the assembler after the original online order is submitted based on a customer order report. These steps must happen before receipt of the additional order because otherwise the customer would be able to submit an additional order past the deadline, and thus unable to be prevented from checking out.
 (claim 8) prevent the customer from checking out with the additional order for pick-up at the pick- up time upon receipt of the notification from the appointment server that the assembler of the one or more assemblers does not have capacity to assemble the additional order.
preventing, by the order server, the customer from checking out with the additional order for pick-up at the pick-up time upon receipt of the notification from the appointment server that the one or more assemblers do not have the capacity to assemble the additional order by the pick-up time.



Claim 9:
Claim 10 of Patent ‘871
Instant claims
the one or more additional items comprise one or more services provided at the store
wherein the one or more additional items from the plurality of items comprise a service provided at the store.


Claim 10:
Claim 10 of Patent ‘871
Instant claims
the one or more additional items comprise one or more services provided at the store; and automatically reserve an appointment for a service to be performed at the pick-up time upon a determination that the service can be performed by a time of the pick-up time
automatically reserving an appointment for the service to be performed at the pick-up time at the store upon a determination that the service can be performed by a time of the pick-up time at the store


Regarding claims 11-20, claims 11-20 are directed to a method. Claims 11-20 recite limitations that are parallel in nature to those recited in claims 1-10. Therefore, claims 11-20 are rejected for substantially the same reasons as claims 1-10, respectively.
Claim 11 includes additional elements of:
A method.
The claims of patent ‘871 recite:
A method {‘871, claim 11: A method for preparing an online order for a customer}.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 1-10, is directed to a machine. Additionally, the method, as claimed in claims 11-20, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of managing customer orders. Specifically, representative claim 1 recites the abstract idea of: 
receiving, at a first time, an order of at least one of a plurality of items for a customer, wherein the order comprises a customer identification for the customer;
receiving a selection of a pick-up time for retrieval of the order at a store;
receiving, at a second time after the first time, an additional order for the customer comprising (i) one or more additional items from the plurality of items and (ii) the customer identification;
linking the additional order to the order based on the customer identification; and
when the additional order is received before a cutoff time for the pick-up time, sending instructions to an assembler configured to (1) read identifiers for the at least one of the plurality of items of the order and for the one or more additional items of the additional order, (2) retrieve the at least one of the plurality of items and the one or more additional items from a facility, and (3) place the at least one of the plurality of items and the one or more additional items in a designated location.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of managing customer orders, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because receiving an order, receiving an additional order, and adding the additional order to the original order is a sales activity. Thus, representative claim 1 recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a system comprising one or more processors and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors to perform, a customer device and an online order.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of managing customer orders occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 1 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-10 do not aid in the eligibility of independent claim 1. For example, claims 2-8, and 10 merely further define the abstract limitations of claim 1. Additionally, claim 9 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 5-8 includes additional elements of an order forecasting server, an appointment server, and an order server. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment or field of use. 
Thus, dependent claims 2-10 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a process, claims 11-20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-10. It is noted that claim 11 includes additional elements of computing instructions configured to run on one or more processors and stored at one or more non-transitory computer-readable media, and a customer device. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, claims 11-20 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et. al. (US 8,204,799 B1, herein referred to as Murray), in view of Iacono et. al. (US 10,043,149 B1, herein referred to as Iacono).

With respect to claim 1, Murray discloses:
A system comprising {Murray, see at least: figs 7, 10}:
one or more processors {Murray, see at least: fig 10; [33:39-43] Processors 1010 may be any suitable processor capable of executing instructions}; and
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors to perform {Murray, see at least: [34:43-47] program instructions … may be received, sent or stored upon different types of computer-accessible media… a computer-accessible medium may include storage media or memory media such as… CD/DVD-ROM coupled to computer system 1000; [33:39-43] Processors 1010 may be any suitable processor capable of executing instructions… processors 1010 may be a general-purpose or embedded processor implementing any of a variety of instruction set architectures}:
receiving, from a customer device at a first time, an online order of at least one of a plurality of items for a customer, wherein the online order comprises a customer identification for the customer {Murray, see at least: fig 10, #1060; [34:20-22] client devices 1060 may include devices associated with various ones of customers 50; [16:17-20] the given customer 50 may place separate orders with each one of the merchants 40, ordering a first item 35 or group of items 35 from a first merchant; [32:22-23] OMS 700 may analyze the orders on the basis of a unique identifier (e.g., a user ID)};
receiving, from the customer device, a selection for retrieval of the online order {Murray, see at least: fig 10, #1060; [34:20-22] client devices 1060 may include devices associated with various ones of customers 50; [17:36-37] a customer 50 requests expedited shipping for a given order};
receiving, at a second time after the first time, an additional order for the customer comprising (i) one or more additional items from the plurality of items and (ii) the customer identification {Murray, see at least: [32:22-23] OMS 700 may analyze the orders on the basis of a unique identifier (e.g., a user ID); [31:57-60] the particular customer 50 places an additional order with another merchant 40, supplying a valid unique identifier that relates the later order with the prior order};
linking the additional order to the online order based on the customer identification {Murray, see at least: [31:57-60] the particular customer 50 places an additional order with another merchant 40, supplying a valid unique identifier that relates the later order with the prior order; [31:21-24] the particular customer 50 may be offered the opportunity to have the items 35… shipped together with items 35 in the prior order; [32:22-23] OMS 700 may analyze the orders on the basis of a unique identifier (e.g., a user ID)}; and
when the additional order is received before a cutoff time, sending instructions to an assembler configured to {Murray, see at least: [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc.; [3:48-50] system 30 may be configured to instruct an agent; [17:42-45] customer orders may be processed by inventory management system 30 to generate instructions for a human or mechanical picker; [32:41-55] After two or more orders placed by the particular customer 50 have been identified as linked or related dependent upon unique identifier(s), fulfillment center 10 may be instructed to select and ship the ordered items 35 to the particular customer 50}
(1) read identifiers for the at least one of the plurality of items of the online order and for the one or more additional items of the additional order {Murray, see at least: [23:1-4] OMS 700 may be configured to validate the order (e.g., by checking the order data to make sure all required elements are present, checking to determine that the item(s) exist and are in stock); [31:21-24] the particular customer 50 may be offered the opportunity to have the items 35… shipped together with items 35 in the prior order}, 
(2) retrieve the at least one of the plurality of items and the one or more additional items from a facility {Murray, see at least: [32:41-55] the various items 35 ordered by the particular customer 50 may be retrieved from storage; [3:48-50] system 30 may be configured to instruct an agent to select the appropriate item(s) 35 for a received order from storage facility 20}, and 
(3) place the at least one of the plurality of items and the one or more additional items in a designated location {Murray, see at least: [17:55-56] the retrieved items 35 may be delivered to a packaging area within fulfillment center 10 to be appropriately packaged for shipment}.
Although disclosing a system for order fulfillment, Murray does not disclose:
receiving a selection of a pick-up time for retrieval of the online order at a store.
However, Iacono teaches:
receiving a selection of a pick-up time for retrieval of the online order at a store {Iacono, see at least: [4:16-29] The order information 112 sent to the merchant 114 may identify one or more items 118 ordered by the buyers 110… the order information 112 may also specify a time at which the order is to be picked up… the service computing device 102 may indicate the predicted preparation time is correct and/or may confirm the pickup time specified by the service computing device 102}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the ability to pick-up the order at a store as taught by Iacono in the order fulfillment system of Murray in order to provide a particular courier with information for picking up a particular order from a merchant's pickup location and for delivering the order to a buyer delivery location (Iacono: [6:49-52]).

With respect to claim 2, Murray and Iacono teach the system of claim 1. Murray further discloses:
a determination that the one or more additional items can be assembled along with the online order {Murray, see at least: [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc.}.
Although disclosing a timeframe for receiving additional orders, Murray does not disclose:
before receiving the additional order, suggesting the one or more additional items to the customer upon a determination that the one or more additional items can be assembled along with the online order by the pick-up time, as selected, based on an estimated amount of time needed to assemble the one or more additional items.
However, Iacono teaches: 
before receiving the additional order, suggesting the one or more additional items to the customer upon a determination that the one or more additional items can be assembled along with the online order by the pick-up time, as selected, based on an estimated amount of time needed to assemble the one or more additional items {Iacono, see at least: fig 3; [2:8-24] The buyer device may present received information about the one or more add-on items available to be added to the order in a graphic user interface (GUI). As time elapses following placement of the first order, certain ones of the add-on items may be removed or otherwise indicated to be no longer available in the GUI presented on the buyer device. For example, the service provider may determine a preparation time for the first order and respective preparation times for the add-on items. As the preparation time for each add-on item exceeds the remaining preparation time for the first order, those add-on items may be indicated in the user interface to be no longer available for ordering as an add-on item. In some examples, the user interface may present a countdown of the time remaining for the buyer to place an order for each add-on item before the add-on item becomes unavailable for ordering as an add-on}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included suggesting add-ons based on the amount of time available as taught by Iacono in the order fulfillment system of Murray in order to enable a buyer to add one or more items to an order that has already been submitted (Iacono: [3:57-59]).

With respect to claim 3, Murray and Iacono teach the system of claim 1. Murray further discloses:
before sending the instructions to the assembler {Murray, see at least: [32:41-55] After two or more orders placed by the particular customer 50 have been identified as linked or related dependent upon unique identifier(s), fulfillment center 10 may be instructed to select and ship the ordered items 35 to the particular customer 50; [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc. Examiner notes that the orders are only linked if the additional order is placed within the given timeframe. Thus, the instructions for the prior order and later order are sent in combination to the assembler after determining whether the orders can be combined}:
determining, based on the amount of time, the assembler to have capacity to assemble the one or more additional items {Murray, see at least: [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc.}.
Although disclosing the ability to determine whether to combine the items prior to instructing the packaging of the items, Murray does not disclose:
estimating an amount of time needed to assemble the one or more additional items; and
determining, based on the amount of time, the assembler to have capacity to assemble the one or more additional items by the pick-up time, as selected.
However, Iacono teaches:
estimating an amount of time needed to assemble the one or more additional items {Iacono, see at least: fig 3; [2:8-24] the service provider may determine a preparation time for the first order and respective preparation times for the add-on items… the user interface may present a countdown of the time remaining for the buyer to place an order for each add-on item before the add-on item becomes unavailable for ordering as an add-on}; and
determining, based on the amount of time, the assembler to have capacity to assemble the one or more additional items by the pick-up time, as selected {Iacono, see at least: fig 3; [2:8-24] As time elapses following placement of the first order, certain ones of the add-on items may be removed or otherwise indicated to be no longer available in the GUI presented on the buyer device… the service provider may determine a preparation time for the first order and respective preparation times for the add-on items. As the preparation time for each add-on item exceeds the remaining preparation time for the first order, those add-on items may be indicated in the user interface to be no longer available for ordering as an add-on item}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining whether an add-on can be included in an order as taught by Iacono in the order fulfillment system of Murray in order to enable a buyer to add one or more items to an order that has already been submitted (Iacono: [3:57-59]).

With respect to claim 4, Murray and Iacono teach the system of claim 1. Murray further discloses:
wherein the assembler comprises an automatic inventory retrieval system {Murray, see at least: [17:42-45] customer orders may be processed by inventory management system 30 to generate instructions for a human or mechanical picker to select the specified items 35 from within inventory storage facility 20}.

With respect to claim 5, Murray and Iacono teach the system of claim 1. Murray further discloses:
before sending the instructions to the assembler {Murray, see at least: [32:41-55] After two or more orders placed by the particular customer 50 have been identified as linked or related dependent upon unique identifier(s), fulfillment center 10 may be instructed to select and ship the ordered items 35 to the particular customer 50; [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc. Examiner notes that the orders are only linked if the additional order is placed within the given timeframe. Thus, the instructions for the prior order and later order are sent in combination to the assembler after determining whether the orders can be combined}:
an amount of time to assemble the additional order {Murray, see at least: [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc.}. 
Although disclosing a time limit for assembling the additional order, Murray does not disclose:
estimating, by an order forecasting server, an amount of time for one or more assemblers to assemble the additional order; and
sending, by the order forecasting server, the amount of time to an appointment server.
However, Iacono teaches:
estimating, by an order forecasting server, an amount of time for one or more assemblers to assemble the additional order {Iacono, see at least: fig 1, #102 (order forecasting server); fig 3; [2:8-24] the service provider may determine a preparation time for the first order and respective preparation times for the add-on items… the user interface may present a countdown of the time remaining for the buyer to place an order for each add-on item before the add-on item becomes unavailable for ordering as an add-on}; and
sending, by the order forecasting server, the amount of time to an appointment server {Iacono, see at least: fig 1, #102 (order forecasting server), 114 (appointment server); [4:25-27] the service computing device 102 may send order information 112 to a particular merchant 114 of a plurality of merchants 114(1)-114(M)}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining whether an add-on can be included in an order as taught by Iacono in the order fulfillment system of Murray in order to enable a buyer to add one or more items to an order that has already been submitted (Iacono: [3:57-59]).

With respect to claim 6, Murray and Iacono teach the system of claim 1. Murray further discloses:
before sending the instructions to the assembler {Murray, see at least: [32:41-55] After two or more orders placed by the particular customer 50 have been identified as linked or related dependent upon unique identifier(s), fulfillment center 10 may be instructed to select and ship the ordered items 35 to the particular customer 50; [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc. Examiner notes that the orders are only linked if the additional order is placed within the given timeframe. Thus, the instructions for the prior order and later order are sent in combination to the assembler after determining whether the orders can be combined}:
determining whether one or more assemblers have capacity to fulfill the additional order {Murray, see at least: [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc.}.
Although disclosing linking orders only when the orders are placed in a given timeframe, Murray does not disclose:
determining, by an appointment server, whether one or more assemblers have capacity to fulfill the additional order by the pick-up time; and
sending, by the appointment server, a notification to an order server regarding whether the one or more assemblers have capacity to assemble the additional order by the pick-up time.
However, Iacono teaches:
determining, by an appointment server, whether one or more assemblers have capacity to fulfill the additional order by the pick-up time {Iacono, see at least: fig 1, #114; [4:24-29] the service provider 104 may predict the preparation time for the order, and the merchant information 116 sent by the merchant 114 to the service computing device 102 may indicate the predicted preparation time is correct and/or may confirm the pickup time specified by the service computing device 102}; and
sending, by the appointment server, a notification to an order server regarding whether the one or more assemblers have capacity to assemble the additional order by the pick-up time {Iacono, see at least: fig 1, #114; [4:24-29] the merchant information 116 sent by the merchant 114 to the service computing device 102 may indicate the predicted preparation time is correct and/or may confirm the pickup time specified by the service computing device 102}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included notifying whether an add-on can be included in an order as taught by Iacono in the order fulfillment system of Murray in order to enable a buyer to add one or more items to an order that has already been submitted (Iacono: [3:57-59]).

With respect to claim 7, Murray and Iacono teach the system of claim 6. Murray does not disclose:
after sending the instructions to the assembler {Murray, see at least: [30:64-67] the unique identifier of a prior order may remain valid until the prior order has… completed the fulfillment process (e.g., … until the order is shipped). Examiner notes that the instructions are sent to the assembler at the picking step, which occurs prior to shipping. If the unique identifier of a prior order is valid until the order is shipped, then the additional orders can be linked after the instructions are sent and before the order is shipped.}:
enabling the customer to checkout with the additional order that the one or more assemblers have the capacity to assemble the additional order {Murray, see at least: [31:57-60] the particular customer 50 places an additional order with another merchant 40, supplying a valid unique identifier that relates the later order with the prior order; [17:32-35] the provider may only link orders that are placed or received within a given interval of time}.
Although disclosing that a customer can still check out with an additional order after the fulfillment instructions have been sent, Murray does not disclose: 
after sending, by the appointment server, the notification to the order server:
enabling, by the order server, the customer to check out with the additional order for pick-up at the pick-up time upon receipt of the notification from the appointment server that the one or more assemblers have the capacity to assemble the additional order by the pick-up time.
However, Iacono teaches:
after sending, by the appointment server, the notification to the order server {Iacono, see at least: fig 1, #114; [4:24-29] the merchant information 116 sent by the merchant 114 to the service computing device 102 may indicate the predicted preparation time is correct and/or may confirm the pickup time specified by the service computing device 102}:
enabling, by the order server, the customer to check out with the additional order for pick-up at the pick-up time upon receipt of the notification from the appointment server that the one or more assemblers have the capacity to assemble the additional order by the pick-up time {Iacono, see at least: fig 1, #102, 114; [2:8-24] the service provider may determine a preparation time for the first order and respective preparation times for the add-on items; [2:34-40] when determining the preparation time for the first item ordered and for the add-on items, the service provider may take into consideration the current load on the particular merchant… the service provider may receive feedback from the merchant device regarding current orders, current prep times, and/or current inventory of the particular merchant; [10:7-11] the buyer application may present a GUI that displays information about the add-on items and the remaining time (e.g., a countdown) that the buyer 110 has left for placing an add-on order for particular add-on items}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included determining whether an add-on can be included in an order as taught by Iacono in the order fulfillment system of Murray in order to enable a buyer to add one or more items to an order that has already been submitted (Iacono: [3:57-59]).

With respect to claim 8, Murray and Iacono teach the system of claim 6. Murray further discloses:
after sending the instructions to the assembler {Murray, see at least: [30:64-67] the unique identifier of a prior order may remain valid until the prior order has… completed the fulfillment process (e.g., … until the order is shipped). Examiner notes that the instructions are sent to the assembler at the picking step, which occurs prior to shipping. If the unique identifier of a prior order is valid until the order is shipped, then the additional orders can be linked after the instructions are sent and before the order is shipped.}:
the one or more assemblers do not have the capacity to link the additional order {Murray, see at least: [17:32-35] the provider may only link orders that are placed or received within a given interval of time, such as orders placed within one hour, one day, etc.}.
Although disclosing that the orders are not linked if the later order is placed after the given timeframe, Murray does not disclose:
after sending, by the appointment server, the notification to the order server:
preventing, by the order server, the customer from checking out with the additional order for pick-up at the pick-up time upon receipt of the notification from the appointment server that the one or more assemblers do not have the capacity to assemble the additional order by the pick-up time.
However, Iacono teaches:
after sending, by the appointment server, the notification to the order server {Iacono, see at least: fig 1, #114; [4:24-29] the merchant information 116 sent by the merchant 114 to the service computing device 102 may indicate the predicted preparation time is correct and/or may confirm the pickup time specified by the service computing device 102}:
preventing, by the order server, the customer from checking out with the additional order for pick-up at the pick-up time upon receipt of the notification from the appointment server that the one or more assemblers do not have the capacity to assemble the additional order by the pick-up time {Iacono, see at least: fig 1, #104, 114; [2:8-24] the service provider may determine a preparation time for the first order and respective preparation times for the add-on items. As the preparation time for each add-on item exceeds the remaining preparation time for the first order, those add-on items may be indicated in the user interface to be no longer available for ordering as an add-on item; [2:34-40] when determining the preparation time for the first item ordered and for the add-on items, the service provider may take into consideration the current load on the particular merchant… the service provider may receive feedback from the merchant device regarding current orders, current prep times, and/or current inventory of the particular merchant}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included preventing adding add-ons in an order as taught by Iacono in the order fulfillment system of Murray in order to avoid disrupting preparation of the first order (Iacono: [1:15-16]).

With respect to claim 9, Murray and Iacono teach the system of claim 1. Murray does not disclose:
wherein the one or more additional items from the plurality of items comprise a service provided at the store.
However, Iacono teaches:
wherein the one or more additional items from the plurality of items comprise a service provided at the store {Iacono, see at least: [3:16-21] the buyer may be able to order add-on items from other selected merchants based on proximity to the first merchant, and/or proximity to a predicted courier travel route, and/or based on predicted courier travel times; [4:36-40] the service computing device 102 may send order information 122 to a particular courier 120 who will pick up the order from the particular merchant 114 and deliver the order to the buyer 110 who placed the order}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included providing delivery service for an order as taught by Iacono in the order fulfillment system of Murray in order to provide a particular courier with information for picking up a particular order from a merchant's pickup location and for delivering the order to a buyer delivery location (Iacono: [6:49-52]).

With respect to claim 10, Murray and Iacono teach the system of claim 9. Murray further discloses:
automatically reserving an appointment for the service to be performed at the pick-up time at the store upon a determination that the service can be performed by a time of the pick-up time at the store {Iacono, see at least: [6:13-24] the buyer application 134 may enable the buyer 110 to place an order from a merchant 114 in advance, such as for scheduling an order for delivery at a later time on the same day, at a specified time on a future day, or the like… when the merchant starts preparation of the order at the later point in time, the buyer may be invited, such as through an in-application notification, email, or other electronic communication, to order one or add-on items for the order at that time; [2:8-24] As time elapses following placement of the first order, certain ones of the add-on items may be removed or otherwise indicated to be no longer available in the GUI presented on the buyer device}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included making an appointment for an order as taught by Iacono in the order fulfillment system of Murray in order to provide a particular courier with information for picking up a particular order from a merchant's pickup location and for delivering the order to a buyer delivery location (Iacono: [6:49-52]).

Regarding claims 11-20, claims 11-20 are directed to a method. Claims 11-20 recite limitations that are parallel in nature to those recited in claims 1-10. Therefore, claims 11-20 are rejected for substantially the same reasons as claims 1-10, respectively.
Claim 11 includes additional elements of:
A method.
Murray discloses:
A method {Murray, see at least: figs 3-4; [8:22-25] a method through which a fulfillment services provider (or simply, provider) such as fulfillment center 10 may receive and process a request for inventory fulfillment services}.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Burr et. al. (AU 2016244286 A1) was used to understand other methods for personalizing add-ons to purchases, particularly in order to recommend add-ons based on purchase history and other shopping behavior.
Seetharaman (2014 NPL) was used to understand how Amazon uses robots in its fulfillment centers for retrieving and packaging ordered items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625